 Case 17-37272               Doc 35         Filed 04/18/19 Entered 04/18/19 23:34:51         Desc Imaged
                                            Certificate of Notice Page 1 of 5

                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   EASTERN DIVISION

     In Re:                                              §
                                                         §
     Marsha A Kerr                                       §     Case No. 17-37272
                                                         §
                         Debtor                          §

                                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                                         APPLICATIONS FOR COMPENSATION
                                           AND DEADLINE TO OBJECT (NFR)

              Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ZANE L.
     ZIELINSKI, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
     the trustee’s professionals have filed final fee applications, which are summarized in the attached
     Summary of Trustee's Final Report and Applications for Compensation.

             The complete Final Report and all applications for compensation are available for inspection at
     the Office of the Clerk, at the following address:
                                    219 S. Dearborn Street
                                    Chicago, IL 60604
     Any person wishing to object to any fee application that has not already been approved or to the
     Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
     copy of the objections upon the trustee, any party whose application is being challenged and the
     United States Trustee. A hearing on the fee applications and any objection to the Final Report
     will be held at 10:00 AM on 05/03/2019 in Courtroom ,
                                    Second Floor
                                    Joliet City Hall Building
                                    150 West Jefferson Street
                                    Joliet, IL 60432
     If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
     dividends pursuant to FRBP 3009 without further order of the Court.

     Date Mailed: 04/10/2019                                 By: /s/ Zane L. Zielinski
                                                                              Chapter 7 Trustee


     Zane L. Zielinski, Trustee
     6336 N. Cicero Avenue
     Suite 201
     Chicago, Illinois 60646




UST Form 101-7-NFR (10/1/2010) (Page: 1)
 Case 17-37272                     Doc 35          Filed 04/18/19 Entered 04/18/19 23:34:51                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 5


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


      In Re:                                                                  §
                                                                              §
      Marsha A Kerr                                                           §         Case No. 17-37272
                                                                              §
                               Debtor                                         §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                       5,000.00
                     and approved disbursements of                                                                     $                       1,375.00
                                                             1
                     leaving a balance on hand of                                                                      $                       3,625.00


                   Claims of secured creditors will be paid as follows:


                                                                                   NONE


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: Zane L. Zielinski, Trustee                           $            1,250.00 $                          0.00 $              1,250.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                                         6.76 $                       0.00 $                    6.76
       Attorney for Trustee Fees: Law Offices of
       Zane L. Zielinski, P.C.                                            $            1,295.00 $                  1,295.00 $                        0.00
                     Total to be paid for chapter 7 administrative expenses                                            $                       1,256.76
                     Remaining Balance                                                                                 $                       2,368.24


                   Applications for prior chapter fees and administrative expenses have been filed as follows:




____________________
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
 Case 17-37272               Doc 35        Filed 04/18/19 Entered 04/18/19 23:34:51              Desc Imaged
                                           Certificate of Notice Page 3 of 5


                                                               NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                               NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,525.10 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 93.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        Capital One Bank (Usa),
     1                  N.A.                    $               445.83 $                0.00 $           418.13
     2                  Verizon                    $           1,377.21 $               0.00 $         1,291.66
     3                  Midland Funding, Llc       $            702.06 $                0.00 $           658.45
                Total to be paid to timely general unsecured creditors                   $             2,368.24
                Remaining Balance                                                        $                  0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                               NONE




UST Form 101-7-NFR (10/1/2010) (Page: 3)
 Case 17-37272               Doc 35        Filed 04/18/19 Entered 04/18/19 23:34:51          Desc Imaged
                                           Certificate of Notice Page 4 of 5
            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/ Zane L. Zielinski
                                                                                Chapter 7 Trustee


     Zane L. Zielinski, Trustee
     6336 N. Cicero Avenue
     Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
          Case 17-37272            Doc 35       Filed 04/18/19 Entered 04/18/19 23:34:51                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-37272-PSH
Marsha A Kerr                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: jclarke                      Page 1 of 1                          Date Rcvd: Apr 16, 2019
                                      Form ID: pdf006                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2019.
db            #+Marsha A Kerr,   107 Jackson Street,   Wilmington, IL 60481-1206

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26754289        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Apr 17 2019 02:35:47
                 Capital One Bank (USA), N.A.,   PO Box 71083,   Charlotte, NC 28272-1083
26912065       +E-mail/Text: bankruptcydpt@mcmcg.com Apr 17 2019 02:39:09     Midland Funding, LLC,
                 Midland Credit Management, Inc. as,   agent for Midland Funding, LLC,   PO Box 2011,
                 Warren, MI 48090-2011
26846954       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Apr 17 2019 02:46:27     Verizon,
                 by American InfoSource LP as agent,   4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
              Christina Banyon    on behalf of Debtor 1 Marsha A Kerr cbanyon.law@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Zane Zielinski, Trustee    trustee@zanezielinski.com, zzielinski@ecf.axosfs.com
              Zane Zielinski, Trustee    on behalf of Trustee Zane Zielinski, Trustee
               trustee@zanezielinski.com, zzielinski@ecf.axosfs.com
                                                                                            TOTAL: 4
